DETAILED ACTION
In this Office Action, amended claims 1-10 and 12-15, filed on September 10th, 2021, were evaluated following a non-final Office Action mailed on June 11th, 2021. Claim 11 is cancelled by amendment filed on September 10th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble “A display control device for a measurement device, the measurement device including….” renders the claim indefinite. The claim states that the claim is directed toward “a display control device”, but the claim provides several limitations on the measurement device. Accordingly, it is unclear if the claims are intended to be directed at a display control device, a measurement device, or some combination of the two. Clarification is requested. 

Further regarding claim 1, the claim limitation “the sensor unit provided on the inner peripheral surface at a location where the sensor unit faces the display” renders the claim indefinite. The term “the inner peripheral surface” lacks proper antecedent basis. As a result, it is unclear if the claim is referring to “the inner peripheral surface of the belt”, or if it is referring to a different inner peripheral surface. In addition, it is unclear what is meant by the limitation “where the sensor unit faces”. Specifically, it is unclear how it is determined where the sensor unit “faces”. For example, the sensor unit is recited as being provided “toward the measurement site” and measure pulse waves from the measurement site. Therefore, the sensor unit may be understood to “face” the measurement site, and not the display (as the sensor unit is not understood to take measurements from the display). Furthermore, the belt of the claimed invention (20 in Figure 1 of Applicant Specification) is understood as being circular in shape when attached. Accordingly, it is unclear how it may be determined if a surface on a circular band “faces” another surface. As a result, it is unclear how it is determined where the sensor unit “faces”. Clarification is requested. 
For purposes of examination, the claim limitation will be read as if it were written “the sensor unit provided on the inner peripheral surface of the belt, wherein the sensor unit is configured to be on the opposite side of a measurement site from the display when the belt is attached”. 
Further regarding claim 1, the claim limitation “at positions on the display respectively corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensor with respect to each other” renders the claim indefinite. It is unclear what limitation this limitation is intending to impart on the claimed invention. Specifically, it is unclear what limitations are imparted by the limitation “corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensor with respect to each other”. For example, it is unclear what is considered a “relative 
For purposes of examination, the claim limitation will be read as if it were written “in a position on the display above the first pulse wave sensor and the second pulse wave sensor”.
Claim 15 uses similar claim language as claim 1, and is similarly rejected under 35 U.S.C. 112(b) as being indefinite.  
Regarding claim 8, the claim limitation “the first indicator information is displayed differently depending on whether the magnitude of the first pulse wave amplitude is the predetermined magnitude or higher, or the magnitude of the first pulse wave amplitude is less than a predetermined magnitude” renders the claim indefinite. According to the claim language, the first indicator information is displayed differently if the magnitude of the pulse wave amplitude is higher than, equal to, or less than a predetermined magnitude. As a result, there is no situation in which the first indicator information is not displayed “differently”. In addition, the term “differently” in the claim is a relative term which renders the claim indefinite. The term “differently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what limitations are imparted by the word “differently”. For example, the first indicator information is disclosed as “indicating a magnitude of a first pulse wave amplitude”. Accordingly, the first indication information could be considered to inherently display “differently” depending on the magnitude of the first pulse wave amplitude (as the first indication information would have to inherently differ depending on the magnitude of a first pulse wave amplitude in order to “indicate” that magnitude) . Clarification is requested.
Claim 8 recites similar language in regards to a “second indicator information” being displayed differently depending on the magnitude, and is similarly rendered indefinite under 35 U.S.C. 112(b).

Regarding claim 15, the preamble “A non-transitory recording medium storing a program for executing a display control method of a device, the device including” renders the claim indefinite. Similar to claim 1, although the claim is directed toward “a non-transitory recording medium storing a program”, the claim provides limitations to a device, making it unclear what the claimed invention is. As a result, the scope of the claim is indefinite. 
For purposes of examination, any prior art which recites the disclosed elements following the preamble of claim 15 will be considered as reading on claim 15.
Further regarding claim 15, the phrase “a belt wrapped configured to be around” renders the claim indefinite as it is grammatically incorrect.
For purposes of examination, the phrase is being interpreted as “a belt configured to be wrapped around”.
Any claim listed as being rejected under 35 U.S.C. 112(b) in the preamble which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of an explicitly-rejected claim on which the non-explicitly rejected claim is dependent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are generally directed towards: a display control device provided to a measurement device, the measurement device comprising: 
a belt configured to be wrapped around and attached to a measurement site for measuring a pulse transit time; 

and a display provided on an outer peripheral surface of the belt opposite to the inner peripheral surface, 
the sensor unit being provided on the inner peripheral surface of the belt wherein the sensor unit is configured to be on the opposite side of a measurement site from the display when the belt is attached, and 
the sensor unit including a first pulse wave sensor and a second pulse wave sensor spaced apart from each other in a width direction of the belt, the display control device comprising:
a memory; and
a processor;
wherein the processor is configured to control the display of the measurement device to display first indicator information indicating a magnitude of a first pulse wave amplitude indicated by an output of the first pulse wave sensor, and second indicator information indicating a magnitude of a second pulse wave amplitude indicated by an output of the second pulse wave sensor, at positions on the display corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensors with respect to each other.
Claims 1-4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (US 20170209053 A1 – previously cited), in view of Davis et al. (US 20140055352 A1), referred to hereafter as Davis.
Regarding claim 1, Pantelopoulos teaches (Figure 9A and 9B) a display control device (“Electronics Package”) provided to a measurement device, the measurement device comprising: a belt (“Attachment Band”) wrapped around and attached to a measurement site for measuring a pulse transit time (paragraph 0076); a sensor unit (“Sensor Protrusion”) provided on an inner peripheral surface of 
	Davis teaches an apparatus for measuring physiological information (Figure 1A) comprising a display (114) and a sensor unit (109), wherein the sensor unit is provided on the inner peripheral surface of the belt (104) wherein the sensor unit (109) is configured to be on the opposite side of a measurement site from the display when the belt is attached (shown in Figure 3 and 4; paragraph 0096). 

However, Pantelopoulos in view of Davis fails to explicitly teach: displaying a first indicator information and second indicator information at positions on the display corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensors with respect to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pantelopoulos in view of Davis to display a first indicator information and second indicator information simultaneously at positions on the display corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensors with respect to each other. As discussed Pantelopoulos teaches that the blood pressure measurement device may comprise two light detectors for measuring a PPG signal using different wavelengths (Figure 18D; paragraph 0203). Furthermore, Pantelopoulos teaches that the apparatus may provide feedback to the user based on one or more biometric signals, including presenting a PPG signal to a user in real time (paragraph 0270). Therefore, displaying a first indicator information and second indicator information simultaneously at positions on the display corresponding to relative positions of the first pulse wave sensor and the second pulse wave sensors with respect to each other would allow the user to receive feedback on the two PPG signals at the same time.
Claim 15 recites a non-transitory recording medium of a program for executing a display control method of a device on a computer, the device and display control method comprising all of the structural elements of claim 1. Pantelopoulos teaches that the functionality of the device may be 
Regarding claim 2, Pantelopoulos teaches that based on indications such as the amplitude of a pulse wave signal, the display control device may provide instructions to the user to move or adjust the fit of the sensor unit so as to improve signal quality (paragraph 0270-0271). Thus, Pantelopoulos in view of Davis teaches the display control device according to claim 1 wherein the processor is further configured to control the display of the measurement device to display guidance information (instructions) for adjusting a relative positional relationship between the sensor unit and the measurement site (fit of the sensor unit), in accordance with the magnitude of the first pulse wave amplitude and the magnitude of the second pulse wave amplitude. 
Regarding claim 3, Pantelopoulos in view of Davis teaches the display control device according to claim 2 wherein the processor is further configured to display the guidance information on a same screen of the display together with the first indicator information and the second indicator information (Pantelopoulos paragraph 0270 – “In addition to providing the user with an indication of the PPG signal which may be used to estimate various heart metrics (e.g., heart rate), the waveform may also provide feedback that may enable the user to optimize the position and pressure with which they are wearing the biometric monitoring device”).
Regarding claim 4, Pantelopoulos discloses that the guidance may include information such as to move the position of the sensor unit to a different location, and/or chancing the position of the sensor (paragraph 0270-0271). Therefore, Pantelopoulos in view of Davis teaches the display control device according to claim 2, wherein the guidance information includes information providing guidance related to a direction of movement for moving a position of the sensor unit relative to the measurement site.
Regarding claim 12, Pantelopoulos in view of Davis teaches the display control device according to claim 2, wherein the processor is further configured to calculate a pulse transit time from a time .
Claims 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (US 20170209053 A1 – previously cited) in view of Davis (US 20140055352 A1), as applied to claim 2 and 12, in view of Cheong et al. (US 20170011210 A1), referred to hereafter as Cheong.
Regarding claim 5, Pantelopoulos in view of Davis teaches the display control device according to claim 2. Furthermore, Pantelopoulos teaches providing guidance information when a pulse waveform has a low amplitude (paragraph 0270), and displaying guidance information related to the direction of movement (i.e. positioning) of the sensor unit (paragraph 0270-0271). However, Pantelopoulos in view of Davis does not explicitly teach determining when the magnitude of the first pulse wave amplitude or second pulse wave amplitude are less than a predetermined magnitude.
Cheong (Figure 167) teaches a method of identifying the attachment/detachment state of an electronic device (shown in Figure 3) based on the magnitude of a biosignal (paragraph 1739 and 1742). This method is applied specifically to PPG pulse signals, and Cheong discloses using a percentage of a predetermined maximum magnitude to determine whether or not the signal is indicative of an attached, incompletely attached, or detached state of the sensor (paragraph 1744). Furthermore, Cheong teaches when the magnitude of the first pulse wave amplitude and the magnitude of the second pulse wave amplitude indicate the predetermined magnitude for an incompletely attached state (paragraph 1742), the guidance information should include information providing guidance related to securing a position of the sensor unit (paragraph 1762 – “According to an embodiment, the input/output control module B730 may output a message instructing to further loosen or tighten the straps of the smart watch as at least a portion of the visual information) Therefore, Cheong teaches providing guidance information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pantelopoulos in view of Davis to incorporate the method of identifying an attachment state of an electronic device based on whether or not a pulse wave signal is less than a predetermined magnitude, and providing guidance information accordingly, as disclosed by Cheong. Pantelopoulos does not provide specific details about what guidance information may be provided to the user, and how this information is determined (Pantelopoulos paragraph 0270-0271). As a result, incorporating the method of Cheong would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 6, as mentioned Cheong teaches when the magnitude of the first pulse wave amplitude and the magnitude of the second pulse wave amplitude indicate the predetermined magnitude for an incompletely attached state (paragraph 1742), the guidance information should include information providing guidance related to securing a position of the sensor unit (paragraph 1762 – “According to an embodiment, the input/output control module B730 may output a message instructing to further loosen or tighten the straps of the smart watch as at least a portion of the visual information) Therefore, Pantelopoulos in view of Davis and Cheong teaches the display control device according to claim 5, wherein when the magnitude of the first pulse wave amplitude and the magnitude of the second pulse wave amplitude equal a predetermined magnitude or higher (corresponding to an incomplete attachment state), the guidance information includes information providing guidance related to securing a position of the sensor unit. 
Regarding claim 7, Pantelopoulos in view of Davis and Cheong teaches the display control device according to claim 6, wherein when the magnitude of the first pulse wave amplitude and the magnitude of the second pulse wave amplitude indicate a predetermined magnitude, the guidance information 
Cheong teaches providing different notifications and guidance information to the user when the biometric measuring device is in an incompletely attached state, as compared to a detached state (paragraph 1762-1763). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pantelopoulos in view of Davis and Cheong such that the guidance information provides information related to securing a position of the sensor unit (i.e. adjusting the fit of the band) in an incompletely attached state, and guidance information related to the direction of movement of the sensor unit (i.e. moving or adjusting the position of the band) in a detached state. According to Cheong, an incompletely attached state corresponds to a weak or inconsistent signal, and may correspond to the device being too loosely worn, whereas a detached state corresponds to an even weaker signal, and may correspond to the device being completely unworn or unattached (Cheong paragraph 1741-1742). Therefore, it would be obvious to one of ordinary skill in the art to provide guidance information to secure (i.e. tighten) the sensor unit in the incompletely attached state instead of providing guidance related to moving the sensor unit (i.e. moving the position of the sensor onto the measurement site), as in a completely detached state. 
Regarding claim 8, Pantelopoulos in view of Davis and Cheong teaches all of the claim limitations of claim 8, as described in relation to claim 5.

	Regarding claim 10, Pantelopoulos in view of Davis and Cheong teaches providing guidance information prompting the user to move and reattach the sensor unit when a detached state is detected (as discussed in regard to claim 7). Therefore, Pantelopoulos in view of Cheong teaches the display control device of claim 9 wherein when the magnitude of the first pulse wave amplitude or the magnitude of the second pulse wave amplitude does not indicate the predetermined magnitude, the guidance information includes information prompting a user to rewrap and reattach the belt to the measurement site
	Regarding claim 13, Pantelopoulos in view of Davis and Cheong teaches the display control device according to claim 12, wherein the processor is further configured to control the display of the measurement device to display information for evaluating a state of the attachment relative to the measurement site (Cheong paragraph 1739, 1742, and 1762) with information for evaluating the calculated blood pressure (Pantelopoulos paragraph 0297), wherein the guidance information includes the information for evaluating the state of the attachment (Cheong paragraph 1744 and 1762).
	Regarding claim 14, Pantelopoulos teaches that the pulse wave amplitude may be presented to a user in real-time or near-real time (paragraph 0270), and that guidance information may only be .

Response to Arguments
Regarding to objections of claims 1, 9, and 13-15, Applicant’s amendments to claims 1, 9, and 13-15 are sufficient to overcome the previously stated claim objections. Therefore, the claim objections have been withdrawn.
Regarding claim rejections under 35 U.S.C. 112(b), Applicant’s amendments to claims 1, 5-10 and 12-15 to address were not sufficient to overcome all the previously stated claim rejections. In addition, the amended claim language introduced several more instances of indefiniteness. As a result, continued rejection of claims 1-10 and 12-15 are articulated in the “Claim Rejections – 35 U.S.C. 112” section above.
Regarding claim rejections under 35 U.S.C. 101, Applicant’s amendments to claims 1 and 15 were sufficient to overcome all the previously stated claim rejections. As a result, claim rejections of claims 1-15 under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos have been considered:
Applicant argues that Pantelopoulos fails to explicitly disclose the limitation of displaying “first indicator information indicating a magnitude of a first pulse wave amplitude indicated by an output of the first pulse wave sensor and second indicator information indicating a magnitude of a second pulse 
Applicant further argues that Pantelopoulos illustrates a single photodetector, and therefore is not capable of generating outputs from two sensors. Examiner respectfully disagrees with this assertion. Pantelopoulos teaches that the light sources may emit light having more than one wavelength and may have two light sources and light detectors (paragraph 0203; see Figure 18D). Therefore, it is understood that Pantelopolous may generate outputs from two sensors. Thus, this argument is considered not persuasive.
As a result stated, claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos have been withdrawn. However, continued rejection of amended claims 1-4, 12, and 15 are articulated in the “Claim Rejection – 35 U.S.C. 103” section above in view of Pantelopoulos (US 20170209053 A1 – previously cited), in view of Davis et al. (US 20140055352 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.P./
Examiner, Art Unit 3791        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791